Citation Nr: 0030105	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of fracture, right wrist, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of laceration, left 
4th finger.

3.  Entitlement to service connection for residuals of 
fracture, right 3rd finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran had approximately 20 years of active military 
service during the period from May 1948 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Seattle, 
Washington.  In a March 1996 decision, the RO denied a claim 
seeking entitlement to an increased (compensable) disability 
rating for residuals of laceration, left 4th finger.  In a 
February 1997 decision, the RO denied a claim seeking 
entitlement to an increased disability rating for residuals 
of fracture, right wrist, rated as 10 percent disabling, and 
entitlement to service connection for residuals of fracture, 
right 3rd finger.

The issues of entitlement to an increased disability rating 
for residuals of laceration, left 4th finger, and to service 
connection for residuals of fracture, right 3rd finger, are 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's right wrist claim has been developed.

2.  The veteran's service-connected right wrist disorder 
involves degenerative changes and is manifested by some 
slight limitation of range of motion, pain on resistance to 
motion, and weakened hand grip.

3.  Dorsiflexion to less than 15 degrees, palmar flexion 
limited in line with the forearm, ankylosis of the wrist, 
pronation lost beyond the last quarter of its arc, nonunion 
of the ulna, or arthritis of two or more joints is not shown 
by the medical evidence of record.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected residuals of fracture, 
right wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107  
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5211-5215  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected right wrist 
disorder and has claimed that the disability has worsened 
since it was last rated; medical evidence has been submitted 
which the veteran believes supports his contentions.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided VA medical examination of his right 
wrist.  In addition, he was provided a Travel Board hearing, 
as requested.  With one exception, the RO also attempted to 
obtain all pertinent medical records.  The exception is a 
March 23, 1997, VA bone scan report.  That report is not of 
record.  However, the results of that study were review by a 
VA medical examiner and fully described in a May 2000 VA 
examination report.  Therefore, there is no duty to obtain 
that record prior to appellate review.  See 38 C.F.R. 
§ 3.156(a), (b)  (1999)  (VA has duty to consider additional 
evidence at the RO level only if it is neither cumulative nor 
redundant of evidence already of record.); 38 C.F.R. 
§ 19.37(a)  (1999)  (An RO Supplemental Statement of the Case 
is required for additional evidence unless that evidence is 
duplicative of evidence already of record and already 
considered.).  Overall, the Board finds that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran incurred a 
simple fracture of the right radius and ulna in June 1949.  
It had no artery or nerve involvement.  The veteran's 
February 1976 retirement medical examination report shows 
that he had moderate degenerative joint disease of the right 
wrist, post traumatic.  It was noted to be painful at times.  
X-rays revealed an old traumatic deformity of the right 
radius with no acute injury.

Subsequent to service, a September 1976 VA examination report 
shows complaints of severe pain and swelling of the right 
wrist.  Examination revealed that the veteran was right-
handed and had a non-adherent and non-tender scar of the 
wrist.  Range of motion was normal.  There was very minimal 
atrophy of the thenar eminence.  X-rays revealed a normal 
right wrist.

An April 1978 VA examination report shows that the veteran 
was a meat-cutter and had difficulty with his right wrist on 
prolonged work.  Examination revealed minimal deformity and 
angulation; normal range of motion; and marked atrophy of the 
thenar and hypothenar eminences.  X-rays were normal.

An August 1987 VA examination report reflects full range of 
motion of the right wrist, with 60 degrees of flexion, 70 
degrees of extension, and normal radial and ulnar flexion.  
The scar was mild to moderately tender.  There was no pain on 
motion, swelling, edema, or crepitus of the wrist.  Hand grip 
strength was normal.  X-rays revealed some widening deformity 
of the radius and ulna and some questionable spurring of the 
radius.  Diagnosis was traumatic arthritis.

A December 1987 VA examination report indicates that the 
veteran had occasional pain in the right wrist during 
twisting or grasping activities.  The scar was not tender.  
Range of motion was 65 degrees of dorsiflexion, 45 degrees of 
palmar flexion, 25 degrees of ulnar deviation, and 10 degrees 
of radial deviation.

A February 1996 VA examination report indicates that the 
veteran had 70 degrees of dorsiflexion, 80 degrees of palmar 
flexion, 45 degrees of ulnar deviation, and 20 degrees of 
radial deviation, bilaterally.  Thumb movements and grip 
function were normal in the right hand.

An August 1996 VA examination report shows 58 degrees of 
dorsiflexion (58 degrees on the left), 56 degrees of palmar 
flexion (60 degrees on the left), 33 degrees of ulnar 
deviation (36 degrees on the left), and 24 degrees of radial 
deviation (25 degrees on the left).  Pronation and supination 
were both greater than 80 degrees.  Motor strength and hand 
grip were 5/5 with no weaknesses.  X-rays revealed minor 
degenerative arthritis of the wrist.

The veteran testified at a Travel Board hearing in June 1997.  
During the hearing, he stated that he had arthritis of the 
right wrist, that he worked for 20 to 25 years as a meat-
cutter, and that he recently quit that employment.  He 
asserted that he had reduced range of motion and pain in the 
wrist.  He wore a brace for it.  He indicated difficulty 
starting a lawn mower.  He indicated that strength in the 
wrist was normal.

Numerous VA medical records were recently made part of the 
claims file.  They are dated from January 1978 to October 
1999.  They show that the veteran complained of right wrist 
pain in September 1989, March 1990, and September 1990.  
Degenerative joint disease of the right wrist was noted as 
medical history elsewhere in the records.

A May 2000 VA examination report shows complaints of 
increasing pain and decreasing strength in the right wrist.  
Objective findings were of a prominent distal ulna that 
protruded and a healed, asymptomatic scar.  There was no 
synovitis or effusion of the wrist, but there was pain in the 
ulna on resistance to supination.  Strength was between 3/5 
and 4/5.  Range of motion was 66 degrees of dorsiflexion, 44 
degrees of palmar flexion, 31 degrees of ulnar deviation, and 
5 degrees of radial deviation.  Pronation was to 64 degrees 
and supination was to 85 degrees.  There was no erythema or 
hypererythema.  The report notes that an April 1997 bone scan 
revealed increased uptake in both wrists, consistent with 
degenerative joint disease, and no evidence of a right wrist 
fracture.  An April 1997 X-ray report revealed ulnar 
angulation and positive ulnar variance; there was also a 
small cyst at the lunate, narrowed joint space, and some 
spurring, with no change since X-rays of 1990.  Assessment 
was that the wrist had pain on resistance to pronation and, 
to a lesser extent, supination; discomfort on maximum hand 
grip; and decreased hand grip.  Diagnosis was status post 
fracture, right wrist.

III.  Analysis

A.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1999).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55  (1990).

B.  Specific rating criteria

The veteran's right wrist disorder is currently rated under 
Diagnostic Code (DC) 5010 of the Rating Schedule.  See 
38 C.F.R. § 4.71a, DC 5010  (1999).  DC 5010 pertains to 
arthritis due to trauma which is substantiated by X-ray 
findings.  Id.  The Board finds that rating the veteran's 
disability under this DC is most appropriate, given that his 
disability consists of arthritis caused by trauma and is 
substantiated by X-rays and bone scan.

DC 5010 authorizes a disability rating based on degenerative 
arthritis.  Id.  DC 5003 covers degenerative arthritis and 
authorizes a disability rating based on the limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003  (1999).

Limitation of motion of the wrist is covered under DC 5215.  
That DC provides for a maximum 10 percent disability rating 
when dorsiflexion of the wrist is less than 15 degrees or 
when palmar flexion is limited in line with the forearm.  
38 C.F.R. § 4.71a, DC 5215  (1999).  In this case, the 
veteran's disability does not approximate either of these 
disability criteria.  Dorsiflexion of the veteran's wrist has 
been objectively measured by VA examiners many times, 
according to the evidence in the claims file.  In every 
instance it was more than 15 degrees.  In fact, from 1987 to 
2000, range of motion testing revealed not less than 58 
degrees of dorsiflexion of the wrist.  In February 1996, the 
wrist showed 70 degrees of dorsiflexion.  Most recently, it 
had 66 degrees.  In regard to palmar flexion, the medical 
evidence consistently shows full or, at most, slight 
limitation of range of motion.  Approximately 13 years ago, 
in December 1987, palmar flexion was limited to 45 degrees.  
The recent medical evidence shows palmar flexion to 80 
degrees in February 1996, 56 degrees in August 1996, and 44 
degrees in May 2000.  Overall, the veteran's right wrist 
disability does not closely approximate less than 15 degrees 
of dorsiflexion or palmar flexion limited to the line of the 
forearm.  Therefore, the veteran would be assigned a 
noncompensable rating under DC 5215.  38 C.F.R. § 4.31  
(1999)  (In every instance where the schedule does not 
provide for a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.).  
Since the veteran has already been assigned a 10 percent 
disability rating for his wrist disorder, a higher rating is 
not authorized under DC 5215.

DC 5214 pertains to ankylosis of the wrist and provides for 
ratings in excess of 10 percent.  38 C.F.R. § 4.71a, DC 5214  
(1999).  However, no evidence in the claims file suggests 
that the veteran's wrist is completely stiff of otherwise has 
symptomatology resembling ankylosis of the joint.  Thus, that 
DC is inapplicable in this case.

DC 5213 pertains to limitation of pronation and supination of 
the forearm.  It authorizes a disability rating in excess of 
10 percent when the affected hand is fixed or when pronation 
is lost beyond the last quarter of its arc.  38 C.F.R. 
§ 4.71a, DC 5213  (1999).  Again, pathology to this degree is 
not manifested in this case.  The medical evidence of record 
shows that the veteran's right wrist has, at most, some 
slight limitation of supination and pronation.  Both 
pronation and supination were measured as greater than 80 
degrees in August 1996, and were 64 degrees and 85 degrees, 
respectively, in May 2000.  Even given the functional 
impairment of pain on resistance to pronation and supination, 
noted in the May 2000 VA examination report, see DeLuca v. 
Brown, supra, the veteran's disability does not resemble the 
degree of disability contemplated by a rating in excess of 10 
percent under DC 5213; his right hand is neither fixed, nor 
has pronation lost beyond the last quarter of its arc.

In sum, the Board finds that the veteran's service-connected 
right wrist has arthritis and that this pathology causes 
objectively-demonstrated limitation of motion and subjective 
complaints of pain on resistance to motion.  While some of 
the evidence also indicates some weakened grip strength, 
other recent evidence states that strength was full.  Even 
the veteran, during his 1997 hearing, testified that strength 
of the wrist was normal.  Functionally, the veteran has pain 
on prolonged use of the wrist.  He also complains of 
swelling, which has not been noted objectively.  Overall, 
these manifestations do not warrant a rating in excess of 10 
percent under any provisions of the Rating Schedule dealing 
with musculoskeletal wrist disabilities.

It is worth noting that the veteran's right wrist also has an 
apparent deformity of the ulna.  DC 5211 covers impairment of 
the ulna.  However, it authorizes a rating in excess of 10 
percent only when there is nonunion of the ulna with false 
motion.  38 C.F.R. § 4.71a, DC 5211  (1999).  This veteran's 
ulna is united and does not have false motion.  At most, is 
it malaligned.  Malunion of the ulna, with bad alignment, 
warrants a 10 percent rating.  Id.

In light of the above, the Board finds that the veteran is 
not entitled to a disability rating in excess of 10 percent 
for his right wrist disorder pursuant to the Rating Schedule.  
The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
but finds no provision upon which to assign a higher rating.  
In making this determination, the Board has considered both 
objective manifestations and functional impairment of the 
musculoskeletal disability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the preponderance of the evidence 
is against the claim.  The evidence regarding this issue is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b)  (West 1991).

In light of the above, the veteran's claim must be denied.


ORDER

An increased disability rating for service-connected 
residuals fracture, right wrist, is denied.


REMAND

The veteran has also appealed the RO's denial of entitlement 
to an increased disability rating for his service-connected 
residuals of laceration, left 4th finger, and to service 
connection for residuals of fracture, right 3rd finger.  
However, these issues are not ready for appellate review.

In regard to the veteran's left finger claim, the Board finds 
that it is not clear whether he wishes to pursue that claim.  
During the June 1997 Travel Board hearing, his representative 
indicated that that claim "was not being pursued on 
appeal."  However, during the hearing, the veteran appeared 
to testify, albeit unclearly, that he did not want to 
withdraw that appeal.  In order to assure the veteran full 
opportunity to seek VA compensation, the Board presumes that 
he does not wish to withdraw that appeal.

Nevertheless, prior to consideration of his appeal, the Board 
must assure that he has been provided notice of all 
applicable laws and regulations pertinent to the 
determination of the claim.  38 C.F.R. §§ 3.103(b), 19.7(b)  
(1999).  In this regard, the law provides that questions as 
to the timeliness of an appeal shall be determined by the 
Board, and authorizes the Board to dismiss any appeal which 
fails to make specific allegations of error of fact or law in 
the determination being appealed.  See 38 U.S.C.A. § 7105(d)  
(West 1991); 38 C.F.R. § 20.101(c)  (1999); VAOPGCPREC 9-99 
(August 18, 1999).  Timeliness regulations provide that, once 
an RO decision has been rendered, a Notice of Disagreement 
filed, and a Statement of the Case issued, an appellant must 
file a substantive appeal within sixty days from the date the 
Statement of the Case is mailed or within the remainder of 
the one-year period from the date the notification of the 
decision, whichever period ends later.  38 U.S.C.A. 
§ 7105(d)(3)  (West 1991); 38 C.F.R. § 20.302(b)  (1999).  By 
regulation, the substantive appeal must consist of either a 
VA Form 9, or correspondence containing the necessary 
information, i.e. specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 C.F.R. § 20.202 (1999).  The time period may be 
extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303  (1999).
It does not appear that the veteran filed a timely 
substantive appeal regarding his claim for a higher rating 
for residuals of fracture, right 3rd finger.  However, the 
veteran has not been provided the laws pertaining to 
timeliness of his appeal and, thus, has not had the 
opportunity to submit argument on his behalf in regard to 
them.  He must be so provided.  See Bernard v. Brown, 4 Vet. 
App. 384  (1993).

In regard to the right finger disorder, the Board finds that 
the claim seeking entitlement to service connection was 
denied by the RO in a February 1997 rating decision.  
Subsequently, in an April 1997 statement, VA Form 9, the 
veteran indicated that he wanted to appear at a Travel Board 
hearing and that the benefits sought on appeal included those 
associated with a right 3rd finger disability.  The Board 
construes this statement as a Notice of Disagreement with the 
RO's February 1997 decision as it pertains to the right 3rd 
finger.  That the veteran wished to pursue an appeal of the 
denial of service-connected for his right 3rd finger was also 
demonstrated during the June 1997 Travel Board hearing, when 
his representative specifically requested that testimony on 
the right 3rd finger claim be allowed, even though that claim 
had "not been fully developed for appellate review."

The pertinent law and regulations provide that "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. 
§ 7105(a)  (West 1991); 38 C.F.R. § 20.200  (1999); see also 
38 C.F.R. 
§ 20.201  (1999) (requirements for notices of disagreement).  
The Notice of Disagreement must be filed with the RO from 
which the claimant received notice of the determination being 
appealed within one year from the date of mailing of the 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1)  (West 1991); 38 C.F.R. §§ 20.300, 
20.302(a)  (1999).  The Notice of Disagreement can be filed 
by the veteran or his or her representative if a proper Power 
of Attorney as to the representative is of record.  38 C.F.R. 
§ 20.301  (1999).  Thereafter, upon the timely receipt of a 
Notice of Disagreement, the RO must prepare and furnish to 
the claimant a Statement of the Case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1)  (West 
1991); Godfrey v. Brown, 7 Vet. App. 398, 408-410  (1995).

Here, a Notice of Disagreement was timely filed, but no 
Statement of the Case was issued on the issue of entitlement 
to service connection for residuals of fracture, right 3rd 
finger.  Consequently, this matter must be remanded in order 
for the veteran to be assured of full procedural due process.  
See 38 C.F.R. § 19.9  (1999) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.) (emphasis added); Manlincon v. West, 
12 Vet. App. 238  (1999).

In light of the above, the above-cited claims are REMANDED to 
the RO for the following development:

The RO should provide the veteran and his 
representative with a Statement of the 
Case with respect to the claim of 
entitlement to service connection for 
residuals of fracture, right 3rd finger.  
In that Statement of the Case, the 
veteran should also be provided notice of 
the laws and regulations regarding the 
timeliness of a substantive appeal.  38 
U.S.C.A. § 7105(d)  (West 1991) and 
38 C.F.R. § 20.202, 20.302, 20.303  
(1999).  The RO is reminded that 
adjudication of the issue of timeliness 
of the appeal from the denial of an 
increased disability rating for residuals 
of laceration, left 4th finger, now 
resides with the Board.  38 C.F.R. 
§ 20.101(c)  (1999).  The veteran should 
be advised that he may perfect his appeal 
of the denial of service connection for a 
right 3rd finger disorder by filing a 
substantive appeal within 60 days of the 
issuance of the Statement of the Case, 
see 38 C.F.R. § 20.302(b) (1999).

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



